DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 22 June 2022. As directed by the amendment: Claims 10 and 11 have been amended, no claims have been cancelled, and no claims have been added.  Claims 1-9 and 15-20 were previously withdrawn due to a Restriction Requirement. Thus, Claims 10-14 are presently under consideration. 
Priority
Acknowledgment is made of the Applicant's claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA (CN201520007315.9) on 07 January 2015. It is noted that the Applicant has provided a certified copy of the CN201520007315.9 application as required by 37 CFR 1.55 on 22 June 2022.
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. It is noted that the disclosures of the prior-filed applications, Application Nos. 14/328433 (CIP), 14/796456 (CIP), 15/237492 (CIP) and including the disclosure of related Foreign Priority Document CN201520007315.9, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as described in detail in the previous Non-Final Rejection Office Action mailed 23 March 2022. Therefore, the effective filing date of the present application is considered to be 04 December 2019, the filing date of the present application 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 1023 as being unpatentable over Harry et al. (US Publication No. 2004/0173220, previously cited) in view of Gozani et al. (US Publication No. 2013/0158627).
Regarding Claim 10, Harry et al. discloses a wireless electrical stimulation system for providing electrical stimulation to a foot of a human body (Abstract, Paragraph 0019-0020, 0027, 0029), the system comprising:
an electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) configured to generate at least one electrical waveform (Paragraph 0039, 0093, 0146-0147, Claim 80, 81), 3Docket No.: 186020.00007 two electrodes (multiple electrodes 23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113) operatively coupled to the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) and configured to receive the at least one electrical waveform (Paragraph 0039, 0093, 0146-0147, Claim 80, 81) from the electrical stimulation unit, wherein the two electrodes (multiple electrodes 23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113) are insulated from each other (electrodes are separated by conformable pad layer/insole/fabric, 21, Fig. 2a; 51, Figs. 5a-d; 60, Fig. 6; Paragraph 0092, 0103-0104, 0109), and wherein the two electrodes are provided in a structure that is wearable on the foot (insole, shoe, sock, foot wrap, Paragraph 0019-0020, 0027, 0029, 0103, 0109, Abstract), the structure being configured for providing electrical stimulation to the foot (Paragraph 0019-0020, 0027, 0029, Abstract),
and a wireless remote controller (wireless programmer/computer connection for stimulation, Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61), configured for wirelessly controlling the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) by generating and transmitting one or more wireless control signals (programming and transmitting control signals to the stimulation unit/controller, Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61),
wherein the electrical stimulation unit includes a wireless receiver (controller/stimulation unit receives signals wirelessly, Paragraph 0087, 0106, 0151, Claims 61, 187) configured for wirelessly receiving the one or more control signals from the remote controller (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61, 187); 
wherein, in response to receiving the one or more wireless control signals from the remote controller (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61, 187), the electrical stimulation unit generates the at least one electrical waveform (Paragraph 0039, 0093, 0146-0147, Claim 80, 81) and applies the at least one electrical waveform to the two electrodes (Paragraph 0092-0093, 0101, 0104, 0113);
wherein the two electrodes (multiple electrodes 23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113) are configured to deliver the generated at least one electrical waveform (Paragraph 0039, 0093, 0146-0147, Claim 80, 81) to a set of muscle groups or nerve areas within the foot (Paragraph 0004, 0019-0022, 0026-0027, 0029, 0045) that are electromagnetically coupled to the two electrodes (multiple electrodes for neurological or muscular stimulation to areas of foot;  23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113); wherein at least one of the two electrodes is configured to be applied externally to the foot and in contact with the foot (Paragraph 0019-0020, 0027, 0029); 
and wherein the one or more control signals cause the electrical stimulation unit to apply an electric potential to the two electrodes (Paragraph 0092-0093, 0101, 0104, 0113) to provide an electrical stimulation to the set of muscle groups or nerve areas within the foot (Paragraph 0004, 0019-0022, 0026-0027, 0029, 0045) that are electromagnetically coupled to the two electrodes (multiple electrodes for neurological or muscular stimulation to areas of foot;  23, Fig. 2a; 53, Fig. 5b; 63, 64, Fig. 6; Paragraph 0092-0093, 0101, 0104, 0113).  
Harry et al. further discloses that the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0095, controller is directly attached to pad 21/55 with electrodes)  may be directly connected to the electrodes (electrodes 23, Fig. 2a; 56, Fig. 5c), and further discloses that the electrical stimulation unit “may also be removably coupled to the disposable insole insert via an extension connector, not shown, such that these components can be located at other another locations other than on the shoe. An advantage of having a removable coupling is that the controller, the signal generator, and the battery may be reused while the insole insert may be discarded and replaced as it is worn out from use” (Paragraph 0094).  However, Harry et al. does not explicitly disclose wherein the electrical stimulation unit is removably and directly connected to the two electrodes themselves. 
Gozani et al. teaches an electrical stimulation system (Abstract, Paragraph 0015) comprising an electrical stimulation unit (102, 105, Fig. 1, 2) and at least two electrodes (206, 204, Figs. 1, 2, 6) configured to provide electrical stimulation to a foot or lower leg of a human (Paragraph 0015, 0076), wherein the electrical stimulation unit (102, 105, Fig. 1, 2) is removably and directly connected (Paragraph 0065, 0066, 0074, 0077) to the two electrodes themselves with snap connectors (132, 130, 210, 212, Fig. 2). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation unit in the stimulation system disclosed by Harry et al. to be removably and directly connected to the two electrodes themselves, as taught by Gozani et al., in order to eliminate the need for an elongate wired connection which may be tangled and/or broken, but maintain the ability for the electrical stimulation unit to be reused while the electrodes may discarded and replaced as they are worn out from use, as also taught as an objective of Harry et al. (Paragraph 0094), and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claims 11 and 12, Harry et al. discloses a wireless electrical stimulation system (Abstract) further wherein the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111) is capable of operating with at least two intensities or signal levels (controllable/adjustable signal levels, amplitude, frequency, waveform, repetition, Paragraph 0039, 0043-0045, 0087, Claims 80-85) and wherein the wireless remote controller (wireless programmer/computer connection for stimulation, Paragraph 0044, 0086-0087, 0106, 0111, 0138, 0151, Claim 61) has an intensity selector for selecting one of the at least two intensities or signal levels (controllable/adjustable signal levels, amplitude, frequency, waveform, repetition, Paragraph 0039, 0043-0045, 0086-0087, 0089, 0098, 0101, 0103, Claims 80-85) for the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0094, 0097, 0045, 0102, 0110-0111), wherein the intensity selector comprises an increase control and a decrease control (signal may be adjusted to subthreshold/suprathreshold levels, Paragraph 0058, 0077, 0089, 0098, 0101, 0103, Claims 80-85).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harry et al. in view of Gozani et al., further in view of Yamazaki (US Publication No. 2007/0173906, previously cited).
Regarding Claim 13, Harry et al. discloses the wireless electrical stimulation system further wherein multiple electrical stimulation units may be used for both feet and left/right sides (Paragraph 0019, 0021, 0025, 0150). However, Harry et al. and Gozani et al. in combination do not explicitly disclose a plurality of electrical stimulation units wherein the remote controller comprises a display for indicating which one of the plurality of electrical stimulation units has been selected.  
Yamazaki teaches a wireless electrical stimulation system (Paragraph 0007, 0057-0058) comprising a plurality of electrical stimulation units (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) having electrodes (17a, 17b, Figs. 2-4; Paragraph 0060, 0066-0068, 0072) connected to the electrical stimulation units and configured to deliver electrical pulses to muscle groups or nerve areas adjacent a body surface (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) to which the electrodes are applied, wherein the electrodes are configured to be applied externally to the body (Paragraph 0007, 0009, 0057, 0060); and a wireless remote controller (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the electrical stimulation units by transmitting operating instructions (Paragraph 0058-0060, 0063, 0069, 0075), wherein the remote controller comprises a display (7, Fig. 1; 105, 112, Figs. 9, 11, 12; Paragraph 0058, 0075) for indicating which one of the plurality of electrical stimulation units has been selected (Paragraph 0075, 0078, 0081, 0085, 0019-0021; electrode/area selection, 116, 117, 105, 112, Fig. 9, 12; mode selection corresponding to different electrodes, Fig. 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation system disclosed by Harry et al. and Gozani et al. in combination to include a plurality of electrical stimulation units, and to include a display in the remote controller for indicating which one of a plurality of electrical stimulation units has been selected, as taught by Yamazaki, in order to allow for the control of multiple electrical stimulation units for different treatment types and to different bodily areas to be controlled via the same remote controller to increase simplicity and usability of the system by clearly indicating to the user which treatment mode and area has been selected, as also taught by Yamazaki (Paragraph 0075, 0078, 0081, 0085, 0019-0021), and further since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harry et al. in view of Gozani et al., further in view of Skahan et al. (US Publication No. 2014/0155799, previously cited).
Regarding Claim 14, Harry et al. discloses the wireless electrical stimulation system further wherein the remote controller (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61), configured for wirelessly controlling the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C) is a wireless programmer or computer (Paragraph 0087, 0106, 0111, 0138, 0151, Claim 61). However, Harry et al. and Gozani et al. in combination do not specifically disclose wherein the remote controller is a smart phone running an application. 
Skahan et al. teaches a wireless electrical stimulation system (Abstract, Paragraph 0018, 0075) configured to deliver a generated at least one electrical waveform (Paragraph 0013, 0015, 0016, 0018) to a set of muscle groups or nerve areas (Paragraph 0008, 0047) within a foot (Paragraph 0054) wherein a remote controller (Paragraph 0018, 0075) configured for wirelessly controlling the electrical stimulation unit (16, Figs. 4-5; 54, Fig. 13, Paragraph 0074-0075) is a smart phone with a dedicated custom application programmed and installed to control the signal generator remotely (Paragraph 0075). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the remote controller in the electrical stimulation system disclosed by Harry et al. and Gozani et al. in combination to be a smart phone running an application, as taught by Skahan et al., in order to “allow the signal generator to be simplified and miniaturized by removing the screen, buttons and other components” and to allow for the stimulation unit to be remotely operated, as also taught by Skahan et al. (Paragraph 0075), by using a common electronic device that a patient or operator may already have and be familiar with using, and therefore would increase accessibility of the electrical stimulation system. 

Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 11 and 12 have been withdrawn due to the Applicant’s amendments to Claim 11 in the Response filed 22 June 2022.
The Applicant’s arguments with respect to the previous 35 USC 102(a)(1) and 103 rejections of Claim 10-14 have been considered but are moot due to the new grounds of rejection under 35 USC 103 made above with the addition of the newly cited Gozani et al. reference. 
The Applicant specifically argues (Pages 7-9 of Response) that neither of previously cited Harry et al. nor Yamazaki disclose the newly added limitation to Claim 10, specifically “wherein the electrical stimulation unit is removably and directly connected to the two electrodes”. As described above, Harry et al. does disclose that the electrical stimulation unit (22, Fig. 2a; 57, Fig. 5C; Paragraph 0093-0095, controller is directly attached to pad 21/55 with electrodes)  may be directly connected to the electrodes (electrodes 23, Fig. 2a; 56, Fig. 5c), and further discloses that the electrical stimulation unit “may also be removably coupled to the disposable insole insert via an extension connector, not shown, such that these components can be located at other another locations other than on the shoe. An advantage of having a removable coupling is that the controller, the signal generator, and the battery may be reused while the insole insert may be discarded and replaced as it is worn out from use” (Paragraph 0094).  However, the Examiner agrees with the Applicant’s arguments (Pages 7-9 of Response) that that neither Harry et al. nor Yamazaki explicitly discloses wherein the electrical stimulation unit is removably and directly connected to the two electrodes themselves. 
In addition, newly cited Gozani et al. teaches this newly added limitation to Claim 10. Gozani et al. teaches an electrical stimulation system (Abstract, Paragraph 0015) comprising an electrical stimulation unit (102, 105, Fig. 1, 2) and at least two electrodes (206, 204, Figs. 1, 2, 6) configured to provide electrical stimulation to a foot or lower leg of a human (Paragraph 0015, 0076), wherein the electrical stimulation unit (102, 105, Fig. 1, 2) is removably and directly connected (Paragraph 0065, 0066, 0074, 0077) to the two electrodes themselves with snap connectors (132, 130, 210, 212, Fig. 2). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation unit in the system disclosed by Harry et al. to be removably and directly connected to the two electrodes themselves, as taught by Gozani et al., in order to eliminate the need for an elongate wired connection which may be tangled and/or broken, but maintain the ability for the electrical stimulation unit to be reused while the electrodes may discarded and replaced as they are worn out from use, as also taught as an objective of Harry et al. (Paragraph 0094), and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Therefore, Claim 10 is rejected as described in detail above. No additional arguments were made with respect to the previous 35 USC 102(a)(1) and 103 rejections of dependent Claims 11-14, nor with respect to the previously cited Skahan et al., Johnson, Ein, or Louise references. Therefore, Claims 10-14 remain rejected as described in detail above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Kang  (US Publication No.  2013/0085553) discloses a wireless electrical stimulation system for delivering electrical stimulation to a human body (Abstract, Paragraph 0012) wherein an electrode pad (129, Fig. 2) is directly and removably connected to an electrical stimulation unit (120, Fig. 2, Paragraph 0037-0039, 0011, 0058, Claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792